Case 1:20-cv-00317-LEK-WRP Document 25 Filed 12/07/20 Page 1 of 1              PageID #: 183




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  NORTH AMERICAN COMPANY        )               CV 20-00317 LEK-WRP
  FOR LIFE AND HEALTH           )
  INSURANCE ,                   )
                                )
            Plaintiff,          )
                                )
       vs.                      )
                                )
  CHELSEA PROENZA MALEY, fka )
  CHELSEA PROENZA PARKER , )
                                )
            Defendant.          )
  _____________________________ )

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on November 20, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Grant Plaintiff’s Motion for Default Judgment", ECF No. 24,

  are adopted as the opinion and order of this Court.

        IT IS SO ORDERED.

        DATED AT HONOLULU, HAWAII, December 7, 2020.



                                                    /s/ Leslie E. Kobayashi
                                                    Leslie E. Kobayashi
                                                    United States District Judge
